Exhibit 10.2

AMENDING AGREEMENT NO. 4

THIS AGREEMENT dated as of August 11, 2006,

B E T W E E N:

DELPHAX TECHNOLOGIES CANADA LIMITED

a corporation existing under

the laws of Ontario

- and -

ABN AMRO BANK N.V., CANADA BRANCH,

the Canadian Branch of a Netherlands Bank

WHEREAS Delphax Technologies Canada Limited (the “Borrower”) and ABN AMRO Bank
N.V., Canada Branch (“Lender”) entered into a credit agreement dated as of
February 4, 2004 (the “Original Credit Agreement”);

AND WHEREAS the Borrower and Lender entered into Amendment No. 1 to (a) loan and
security agreement dated February 4, 2004 between Delphax Technologies Inc. and
LaSalle Business Credit, LLC, and (b) the Original Credit Agreement, dated as of
February 24, 2004 (“Amendment No. 1”);

AND WHEREAS the Borrower and Lender entered into Amendment No. 2 to the Original
Credit Agreement dated as of February 1, 2005 (“Amendment No. 2”);

AND WHEREAS the Borrower and Lender entered into Amendment No. 3 to the Original
Credit Agreement dated as of March 31, 2006 (“Amendment No. 3”);

AND WHEREAS the parties hereto wish to amend the terms of the Original Credit
Agreement as amended by Amendment No. 1, Amendment No. 2 and Amendment No. 3 on
the terms and subject to the conditions set out in this Agreement;

NOW THEREFORE, in consideration of the premises and the agreements herein set
out and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. INTERPRETATION

1.1 Definitions. In this Agreement, the Original Credit Agreement, as amended by
Amendment No. 1, Amendment No. 2 and Amendment No. 3 and as it may have been
further amended, restated, supplemented or otherwise modified from time to time
is hereinafter referred to as the “Credit Agreement”.

1.2 Headings. The division of this Agreement into sections and the insertion of
headings are for convenience of reference only and are not to affect the
construction or interpretation of this Agreement.



--------------------------------------------------------------------------------

1.3 References. Unless otherwise specified, all references to sections and
subsections in this Agreement are to sections and subsections of the Credit
Agreement. Defined terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement.

1.4 Governing Law. This Agreement is governed by, and is to be construed and
interpreted in accordance with, the laws of the Province of Ontario and the laws
of Canada applicable in the Province of Ontario.

1.5 One Agreement. This Agreement further amends and supplements the Credit
Agreement. This Agreement and the Credit Agreement shall be read together and
constitute one agreement with the same effect as if the amendments made by this
Agreement had been contained in the Credit Agreement as of the effective date of
this Agreement. All references in agreements between Borrower and Lender or
executed by Borrower for Lender’s benefit that refer to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

1.6 Effective Date. This Agreement including, without limitation, the amendments
to the Credit Agreement set out in Section 2 of this Agreement, become effective
from and including the date referenced on the first page hereof.

1.7 Conflict. If there is a conflict between any provision of this Agreement and
any provision of the Credit Agreement, the relevant provision of this Agreement
shall prevail.

2. AMENDMENTS

2.1 Cashflow.

Subsection 11(o) of the Credit Agreement is hereby amended by (a) deleting the
word “and” at the end of subsection 11(o)(ii), (b) replacing the period at the
end of subsection 11(o)(iii) with “; and” and (c) inserting the following
paragraph as a new subsection 11(o)(iv):

“(iv) Cashflow. Maintain Cash Flow (as such term is defined in the U.S. Loan and
Security Agreement) at or above the level set out in Section 14(e) thereof.”

3. CONDITIONS PRECEDENT

The amendments contained in this Agreement shall become effective upon delivery
by the Borrower to the Lender of, and compliance by the Borrower with, the
following:

 

  (a) this Agreement, duly executed by the Borrower and the Lender; and

 

  (b) the Borrower shall have paid to the Lender a non-refundable amendment fee
in the amount of U.S. $8,800.

4. CONFIRMATIONS

4.1 Further Assurances. Borrower covenants and agrees, at its expense and upon
the request of Lender, to do all such further acts and to execute and deliver
all such further documents, agreements and instruments in favour of Lender as
may, in the opinion of Lender, be necessary or desirable in order to fully
perform or carry out the purpose and intent of the above undertakings.

4.2 Default. A default by Borrower under any provision of Section 5 of this
Agreement shall constitute an Event of Default under the Credit Agreement.



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Borrower. Borrower represents and warrants
to Lender as follows:

(a) Power and Capacity. It has full power and capacity to enter into, deliver
and perform its obligations under this Agreement and the Credit Agreement as
amended by this Agreement.

(b) Due Authorization and No Conflict. The execution, delivery and performance
by it of this Agreement and the consummation of the transactions contemplated by
this Agreement and the Credit Agreement as amended by this Agreement:

 

  (i) have been duly authorized by all necessary corporate action;

 

  (ii) do not and will not conflict with, result in any breach or violation of,
or constitute a default under, the constating documents or by-laws of or any
law, regulation, order, judgment, arrangement, writ, injunction, decree,
determination or award presently in effect and applicable to it or any
commitment, agreement or any other instrument to which it is now a party or is
otherwise bound;

 

  (iii) do not result in or require the creation of any security interest upon
or with respect to any of its properties or assets; and

 

  (iv) except as advised in writing to Lender concurrently herewith, do not
require the consent or approval of, or registration or filing with, any other
party (including shareholders of Borrower) or any governmental body, agency or
authority.

(c) Valid and Enforceable Obligations. Each of this Agreement and the Credit
Agreement as amended by this Agreement is a legal, valid and binding obligation
enforceable against it in accordance with its terms subject to applicable
bankruptcy, reorganization, winding-up, insolvency, moratorium or other laws of
general application affecting creditors’ rights generally and general principles
of equity.

(d) No Default. That on and as of the date hereof and after giving effect to
this Agreement there will exist no Default or Event of Default under the Credit
Agreement on such date which has not been waived by the Lender.

6. Defaults and Waivers.

(a) Under subsection 11(o)(i) of the Credit Agreement, the Borrower agreed not
to permit the Tangible Net Worth as of May 31, 2006, to be less than U.S.
$15,464,000. The Borrower has advised the Lender that that as of May 31, 2006,
the Tangible Net Worth was less than U.S. $15,464,000.

(b) Upon the date on which this Agreement becomes effective, the Lender hereby
waives the Borrower’s Defaults and Events of Default described in the preceding
Section 6(a) (the “Existing Default”). The waiver of the Existing Default set
forth above is limited to the express terms thereof, and nothing herein shall be
deemed a waiver by the Lender of any other term, condition, representation or
covenant applicable to the Borrower under the Credit Agreement (including but
not limited to any future



--------------------------------------------------------------------------------

occurrence similar to the Existing Default) or any of the other agreements,
documents or instruments executed and delivered in connection therewith, or of
the covenants described therein. The waiver set forth herein shall not
constitute a waiver by the Lender of any other Default or Event of Default, if
any, under the Credit Agreement, and shall not be, and shall not be deemed to
be, a course of action with respect thereto upon which the Borrower may rely in
the future, and the Borrower hereby expressly waives any claim to such effect.

7. GENERAL

7.1 Lender’s Expenses. Borrower agrees to pay on demand all of Lender’s
out-of-pocket costs and expenses (including without limitation legal fees and
expenses) arising in connection with this Agreement.

7.2 Benefit of Agreement. This Agreement enures to the benefit of and binds the
parties and their respective successors and permitted assigns.

7.3 Further Assurances. Each party shall from time to time promptly execute and
deliver all further documents and take all further action necessary to give
effect to the provisions and intent of this Agreement.

7.4 No Novation. This Agreement will not discharge or constitute novation of any
debt, obligation, covenant or agreement contained in the Credit Agreement or any
of the Other Agreements (as defined in the Credit Agreement) but same shall
remain in full force and effect save to the extent same are amended by the
provisions of this Agreement.

7.5 Ratification of Credit Agreement. Except as expressly amended hereby the
Credit Agreement is hereby ratified and confirmed by the parties hereto and
remains in full force and effect in accordance with the terms thereof.

7.6 Execution in Counterparts. This Agreement may be executed and delivered in
any number of counterparts, each of which when executed and delivered is an
original but all of which taken together constitute one and the same instrument.

IN WITNESS WHEREOF the parties have executed this Agreement.

 

DELPHAX TECHNOLOGIES CANADA LIMITED     ABN AMRO BANK N.V., CANADA BRANCH By:  

/s/ Gregory S. Furness

    By:  

/s/ Aaron Turner

Name:   Gregory S. Furness     Name:   Aaron Turner Title:   Chief Financial
Officer     Title:   First Vice President By:       By:  

/s/ L. Geoffrey Morphy

Name:       Name:   L. Geoffrey Morphy Title:       Title:   First Vice
President I/we have authority to bind the Corporation.     I/we have authority
to bind the Bank.



--------------------------------------------------------------------------------

TO: ABN AMRO BANK N.V., CANADA BRANCH

The undersigned: (a) acknowledges receipt of a copy of the aforesaid Credit
Agreement, and of the further amendments contained in the foregoing Amending
Agreement; (b) acknowledges and confirms that it is bound by the provisions of
the Credit Agreement, as amended by the foregoing Amending Agreement, as a
guarantor; (c) confirms any representation or warranty in any way related to it
therein and confirms the continuing nature thereof; (d) covenants and agrees to
abide by all covenants and agreements of the Borrower to cause any action or
thing to be done by it or otherwise relating to it; (e) confirms that the
guarantee delivered to you by it (the “Guarantee”) pursuant to the Credit
Agreement, as amended by the foregoing Amending Agreement, guarantees, in
accordance with its terms, inter alia payment of all obligations, liabilities
and indebtedness of Delphax Technologies Canada Limited to you under or in
respect of the Credit Agreement, as amended by the terms of the foregoing
Amending Agreement; (f) reaffirms its obligations to you pursuant to the terms
of the Guarantee; and (g) acknowledges that you may amend, restate, extend,
renew or otherwise modify the Credit Agreement with the Borrower and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations to the Borrower, without notifying or
obtaining the consent of the undersigned and without impairing the liability of
the undersigned under the Guarantee.

 

DATED as of August 11, 2006   

 

DELPHAX TECHNOLOGIES INC. By:  

/s/ Gregory S. Furness

Name:   Gregory S. Furness Title:   Chief Financial Officer I have the authority
to bind the Corporation